Exhibit 10.6


WAIVER AND RELEASE OF THE AMENDED & RESTATED
MANAGEMENT STABILITY AGREEMENT


Tesoro Corporation (the “Company”) and Don J. Sorensen (collectively, the
“Parties”) entered into an Amended & Restated Management Stability Agreement
executed on December 31, 2008 and attached hereto as “Attachment A” (the
“Agreement”). In consideration for the Company’s agreement to allow Sorensen to
participate in its Executive Severance and CIC Plan, Sorensen hereby waives and
releases any and all rights and benefits he may have had under the Agreement
(including, but not limited to any severance payments, benefits, and service
credit to him). Accordingly, each Party agrees that the Agreement is hereby
terminated, and that each Party waives and releases any rights or obligations it
may have had under the Agreement.


This Waiver and Release constitutes the entire agreement between the Parties and
cancels and supersedes all other agreements between the Parties which may have
related to the subject matter contained in the Agreement, including the
Agreement itself.


Employee:
Don J. Sorensen
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
Company:
Tesoro Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By Gregory J. Goff
 
 
Date
 
 
Chairman, President & Chief Executive Officer
 
 
 










